Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2-6, each of these claims depend from claim 1 use the phrases “an abnormality” and/or “a predictor” which are recited in claim 1 and therefore these phrases render the claims unclear because it is not clear if these phrases are referring to the same phrases in claim 1 or are introducing additional abnormalities and predictors.  For the purposes of examination, each of these phrases will be interpreted as referring to the same phrases in claim 1, e.g., “said abnormality” and “said predictor.”
Regarding claim 2, the claim recites “a moving direction of either one of the upper table and the lower table, the one moving relative to each other in a vertical direction” which renders the claim indefinite because the phrase “the one moving relative to each other” implies that both one table is moving and both tables are moving.  For the purposes of examination, this phrase will be interpreted as “the one moving relative to the other.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2003/0159599 A1 to Ariji.
Regarding claim 1, Ariji teaches a press brake (Fig. 2), comprising: 
a hydraulic cylinder 13R, 13L configured to move an upper table 5U and a lower table 5L relative to each other in a vertical direction (Figs. 2-3; Paras. [0057]-[0061]); and 
a control unit 23, 219 configured to control a hydraulic circuit of the hydraulic cylinder (Fig. 2; Paras. [0061] and [0078]), wherein the control unit 23, 219 manages a predictor of an occurrence of an abnormality in the hydraulic circuit including a first pressure control valve 269 configured to control a back pressure of hydraulic oil on a first port side of the hydraulic cylinder (Figs. 2 and 5-6; Paras. [0088]-[0093]; the fault detection unit of the controller 219 monitors the speed of the upper table 5U to determine if the hydraulic circuit including valve 269 is functioning abnormally).
Regarding claim 2, Ariji teaches the press brake according to Claim 1 (Fig. 2), further comprising a position detector 11 configured to detect position information in a moving direction of either one of the upper table and the lower table (Paras. [0059] and [0068]; sensor 11 detects the position of the upper table 5U), the one moving relative to each other in a vertical direction, wherein the control unit determines a predictor of an occurrence of an abnormality in the hydraulic circuit based on a moving speed calculated based on the position information from the position detector (Paras. [0088]-[0093]; the speed determination section 287 determines the speed of the upper table 5U using information from the sensor 11 regarding the position of the table and the speed of the upper table is used to determine if an abnormality is present).
Regarding claim 7, Ariji teaches a management system (Abstract), comprising: 
a press brake 1 including a hydraulic cylinder 13L, 13R and a hydraulic circuit for moving an upper table 5U and a lower table 5L relative to each other in a vertical direction (Figs. 2-4; Paras. [0057]-[0061]; Figs. 2-3 show the press brake and Fig. 4 shows the hydraulic circuit configured to move the upper table relative to the lower table); and 
a management server device 23, 219 connected to the press brake in a data-communicable manner (Fig. 2; Paras. [0061] and [0078]), wherein either one of the press brake and the management server device is configured to be able to manage a predictor of an occurrence of an abnormality in the hydraulic circuit including a first pressure control valve configured to control a back pressure of hydraulic oil on a first port side of the hydraulic cylinder (Figs. 2 and 5-6; Paras. [0088]-[0093]; the fault detection unit of the controller 219 monitors the speed of the upper table 5U to determine if the hydraulic circuit including valve 269 is functioning abnormally).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ariji in view of US 2015/0007713 A1 to Aki.
Regarding claim 3, Ariji teaches the press brake according to Claim 1 (Fig. 2). 
Ariji fails to explicitly teach wherein the control unit determines a predictor of an occurrence of an abnormality in the hydraulic circuit based on a hydraulic pressure value of hydraulic oil at least upstream of the first pressure control valve.
Aki teaches a failure detection system for hydraulic circuit actuating a piston (Fig. 9) wherein the control unit determines a predictor of an occurrence of an abnormality in the hydraulic circuit based on a hydraulic pressure value of hydraulic oil at least upstream 123, 125 of the first pressure control valve 104 (Paras. [0013]-[0014]; the system detects a potential fault, i.e., abnormality, by monitoring the pressure upstream of valve 104 at tubes 123 and 125).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the fault detection system of Ariji to include the pressure sensors upstream of the pressure control valve as taught by Aki so that the location and nature of the abnormality in the system may be better determined, and thus repair of the system may be performed faster.
Regarding claim 4, Ariji teaches the press brake according to Claim 1 (Fig. 2). 
Ariji fails to explicitly teach the first pressure control valve has a monitoring function for detecting an abnormality in a valve, and the control unit determines a predictor of an occurrence of an abnormality in the hydraulic circuit based on a monitor signal transmitted by the monitoring function of the first pressure control valve.
Aki teaches a failure detection system for hydraulic circuit actuating a piston (Fig. 9) the first pressure control valve 104 has a monitoring function 123, 125, 127 for detecting an abnormality in a valve, and the control unit determines a predictor of an occurrence of an abnormality in the hydraulic circuit based on a monitor signal transmitted by the monitoring function of the first pressure control valve (Fig. 9; Paras. [0013]-[0014]; the system detects a potential fault with the valve, i.e., abnormality, by monitoring the pressure downstream and upstream of valve 104 at tubes 123, 125, and 127).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the fault detection system of Ariji to include the sensors to monitor the pressure control valve as taught by Aki so that the location and nature of the abnormality in the system may be better determined, and thus repair of the system may be performed faster.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ariji in view of US 2016/084271 to Gomm.
Regarding claim 5, Ariji teaches the press brake 1 according to claim 1 (Fig. 2). 
Ariji fails to explicitly teach wherein the hydraulic circuit includes a second pressure control valve provided in parallel to the first pressure control valve and configured to control the back pressure of the hydraulic oil on the first port side of the hydraulic cylinder, and the control unit causes the second pressure control valve to control the first port side, instead of causing the first pressure control valve to control the first port side, with respect to the hydraulic circuit, when an abnormality is predicted in the hydraulic circuit as a result of the predictor determination. 
Gomm teaches a hydraulic system for a piston (Abstract, Fig. 1) wherein the hydraulic circuit includes a second pressure control valve provided in parallel to the first pressure control valve and configured to control the back pressure of the hydraulic oil on the first port side of the hydraulic cylinder, and the control unit causes the second pressure control valve to control the first port side, instead of causing the first pressure control valve to control the first port side, with respect to the hydraulic circuit, when an abnormality is predicted in the hydraulic circuit as a result of the predictor determination (Para. [0071]; Fig. 6; the system includes a second valve that is used when a fault has been detected with the primary valve to control the pressure to the hydraulic cylinder, i.e., a second pressure control valve provided in parallel that that control unit causes to be used instead of the first pressure control valve).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the fault detection system and hydraulic circuit of Ariji to include a second pressure control valve that the control unit uses when a fault is detected in the first pressure control valve as taught by Gomm so that in instances of a fault with the first pressure control valve the second valve may be used “to either hold the load or to lower the load in a controlled manner” (Gomm, Para. [0071]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ariji in view of US 2018/0141299 A1 to Kurokawa.
Regarding claim 6, Ariji teaches the press brake according to claim 1 (Fig. 2),
Ariji fails to explicitly teach wherein the control unit transmits abnormality prediction information to a management server device, when an abnormality is predicted in the hydraulic circuit as a result of the predictor determination.
Kurokawa teaches a press system with an abnormality detection unit (Abstract; Fig. 6) wherein the control unit 400, 404 transmits abnormality prediction information to a management server device 406, when an abnormality is predicted in the hydraulic circuit as a result of the predictor determination (Figs. 6 and 8; Paras. [0097], [0119], and [0123]; when an abnormality has been determined by the abnormality determination unit 404, the controller 40 stores the information related to the abnormality in abnormality storage unit 406, and conversely when an abnormality is not present the information is not stored in the abnormality storage unit).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the control unit of Ariji to include a management server device to store the abnormality information as taught by Kurokawa so that the information required to diagnose and repair the abnormality in the system may be preserved for users during subsequent upkeep and repair operations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  JP 2001277000 A teaches a fault detection system for a hydraulic circuit in a press brake in which a control unit predicts of an occurrence of an abnormality in the hydraulic circuit including a first pressure control valve (Figs. 1 and 4-5; Paras. [0050]-[0054]).  US 4698991 teaches a press using a hydraulic circuit in which a control unit monitors the pressure to determine if an abnormality occurs (Abstract; Fig. 1).  WO 2017/186712 teaches a hydraulic press in which the system is monitored by a control unit for abnormal pressure drop or leakages (P. 9; Fig. 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STEPHENS whose telephone number is (571)272-6722. The examiner can normally be reached M-F 930-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW STEPHENS/Examiner, Art Unit 3725                                                                                                                                                                                                        
/DEBRA M SULLIVAN/Primary Examiner, Art Unit 3725